       Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 1 of 9

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                       No. 19-cr-00107-KJM
12                      Plaintiff,
13           v.                                       ORDER
14    RONALD YANDELL, et al.,
15                      Defendants.
16

17                 On December 2, 2019, the court heard defendant Michael Torres’ motions for the

18   court to order the California Department of Corrections and Rehabilitation (“CDCR”) to release

19   him from administrative segregation (“Ad-Seg”) and return him to the general population at

20   California State Prison–Sacramento (“CSP–Sacramento”), ECF No. 175 (“Ad-Seg Mot.”) and to

21   “stop the inhuman shackling of Defendants at all non-jury proceedings,” ECF No. 204

22   (“Shackling Mot.”). Michael Torres appeared in pro per, accompanied by his standby counsel

23   Michael Hansen; Jason Hitt appeared for the government. The court now DENIES the motion for

24   release from administrative segregation as moot and DENIES the shackling motion.

25          I.     FACTUAL AND PROCEDURAL BACKGROUND

26                 This case concerns an alleged conspiracy between incarcerated members of the

27   Aryan Brotherhood prison gang, their associates outside of prison, and Torres, who is alleged to

28   belong to another gang, the Mexican Mafia. See generally Compl., ECF No. 1; Indictment,
                                                      1
       Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 2 of 9

 1   ECF No. 25. The complaint alleges the defendants conspired to kill other inmates throughout the
 2   California prison system and engaged in systematic contraband smuggling and drug distribution
 3   both in and out of prison. See generally Compl. Torres is accused of conspiring with Aryan
 4   Brotherhood members to distribute methamphetamine and heroin. Indictment ¶ 56. He has not
 5   been charged in any of the homicide offenses in the indictment. Torres is housed at CSP–
 6   Sacramento.
 7                  A. Procedural Background
 8                  On August 30, 2018, Torres filed the Ad-Seg Motion. Ad-Seg Mot. On
 9   September 19, 2019, he filed the Shackling Motion. Shackling Mot. On December 2, 2019, the
10   court held a hearing on the motions. Both matters have been fully briefed. See Opp’n to Ad-Seg
11   Motion, ECF No. 216; Opp’n to Shackling Motion, ECF No. 237; Ad-Seg Reply, ECF No. 284;
12   Shackling Reply, ECF No. 288; Gov. Ad-Seg Sur-reply, ECF No. 293; Gov. Suppl. Evid., ECF
13   No. 323; Torres Shackling Suppl. Br., ECF No. 330; Torres Ad-Seg Suppl. Br., ECF No. 337.
14                  Since the submission of both motions, the California Department of Corrections
15   and Rehabilitation (CDCR) has represented that Torres was released from administrative
16   segregation and placed into the general population unit at CSP–Sacramento. See CDCR Mot.
17   Recons. at 2, ECF No. 521. Torres agreed he had been moved to a general population unit at a
18   separate hearing on that motion on September 28, 2020. Hr’g Minutes, ECF No. 635.
19                  B. Administrative Segregation
20                  Torres was already incarcerated at CSP–Sacramento when he was indicted in this
21   case. Ad-Seg Mot. at 2. Broadly, Torres alleges he was placed in CSP–Sacramento’s
22   Administrative Segregation Short Term Restricted Housing unit on June 4, 2019, where he claims
23   he was subjected to the unsanitary and inhumane conditions. See generally Ad-Seg Mot. The
24   government asserted Torres was placed in administrative segregation because he possessed
25   contraband, a handcuff key and cell phone charger, and there were indications he was involved in
26   bringing drugs into the prison. Gov. Suppl. Evid. at 1–2. The court need not review the details of
27   Torres’ confinement in administrative segregation in detail given that he represents he is now in a
28   general population unit as of September 28, 2020.
                                                       2
         Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 3 of 9

 1                  C. Torres’ Shackling Level
 2                  The duty magistrate judge set Torres’ shackling level at “Fully Shackled” on July
 3   10, 2019. Shackling Minute Order, ECF No. 96. Torres asserts that when he is transported to
 4   court appearances, his hands and feet are shackled, beginning in his cell at CSP–Sacramento, with
 5   a black box placed over his hands to further restrict hand movements. Shackling Mot. at 2. He
 6   cannot move his hands to eat or use the restroom while his hands are in the black box and
 7   shackles. Id. He states the black box causes “severe pain, numbing of the hands, swelling of the
 8   wrist,” that prevents him from “adequately representing himself as [he] cannot write, take notes,
 9   […] cannot think clear[ly] or focus on the court proceedings as concentration is difficult due to
10   the pain [he] is suffering from the handcuffs and black box, as well as the humiliation of being
11   shackled like an animal.” Shackling Reply at 2.
12                  In his supplemental briefing on the motion, Torres alleges the black box is
13   “dehumanizing and effecting [sic] his mental state, he cannot focus or concentrate on court
14   proceedings due to the severe pain.” Torres Shackling Suppl. Br. at 3. He asserts in a sworn
15   declaration he has no intention to disrupt the proceedings, nor has he done so in any other judicial
16   proceeding in which he has been a party. Torres Shackling Suppl. Br. at 10.
17                  Although Local Rule 401 prescribes the use of a form by which the U.S. Marshals
18   make recommendations to the duty magistrate judge, the court cannot find the form in the record.
19   The government has not furnished the court with the U.S. Marshals’ form, and the court’s own
20   investigation into the use of a form has determined that the Marshals for some time have
21   dispensed with preparing the form, as agreed with the Sacramento magistrate judges.1 It is also
22   not apparent from the record what findings the magistrate judge made in arriving at her
23   designation of Torres as “Fully Shackled.” Neither party has provided a transcript of the
24   proceedings.
25   /////
26   /////
27
     1
      The court has brought this change in practice to the attention of the court’s Local Rules
28   Committee with a request that it consider an amendment to conform the rules to practice.
                                                       3
       Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 4 of 9

 1                  Although the court has not convened in-person hearings since the beginning of the
 2   coronavirus pandemic in or about mid-March 2020, Torres’ shackling order remains in effect for
 3   whenever in-person proceedings begin again.
 4          II.     DISCUSSION
 5                  A. Administrative Segregation
 6                  As discussed above, CDCR has moved Torres from administrative segregation to a
 7   general population unit. The court therefore regards his motion for release from administrative
 8   segregation as moot, and denies it as such.
 9                  B. Shackling Order
10                          i. Legal Standards
11                  In proceedings before a jury, the court must be “‘persuaded by compelling
12   circumstances that some measure is needed to maintain security of the courtroom,’ and ‘the court
13   must pursue less restrictive alternatives before imposing physical restraints.’” Gonzalez v. Pliler,
14   341 F.3d 897, 900 (9th Cir. 2003) (quoting Duckett v. Godinez, 67 F.3d 734, 748 (9th Cir. 1995)).
15   In making shackling decisions, “judges must seek to maintain a judicial process that is a dignified
16   process.” Deck v. Missouri, 544 U.S. 622, 631 (2005). Shackling defendants “effectuates some
17   diminution of the liberty of pretrial detainees and detracts to some extent from the dignity and
18   decorum of a critical stage of a criminal prosecution.” United States v. Howard, 480 F.3d 1005,
19   1008 (9th Cir. 2007), overruled on other grounds by Sanchez-Gomez, 859 F.3d at 661. In
20   addition to considering the maintenance of dignified proceedings, a court must consider two other
21   rationales when deciding to shackle a criminal defendant: preserving the presumption of
22   innocence and securing a meaningful defense for the accused. Deck, 544 U.S. at 630–31.
23                  Physical restraints may impede a meaningful defense for the defendant if they
24   impair the defendant’s mental faculties, impede communication between the defendant and his
25   lawyer, or cause pain to the defendant. Spain v. Rushen, 883 F.2d 712, 721 (9th Cir. 1989) (citing
26   Kennedy v. Cardwell, 487 F.2d 101, 105-06 (6th Cir. 1973)). Shackles can “impose physical
27   burdens, pains, and restraints” and “ten[d] to confuse and embarrass defendants’ mental faculties,
28   and thereby tend materially to abridge and prejudicially affect his constitutional rights.” Deck,
                                                       4
       Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 5 of 9

 1   544 U.S. at 631 (quoting People v. Harrington, 42 Cal. 165, 168 (1871) (internal quotation marks
 2   omitted)). The Ninth Circuit recently recognized the prejudicial effect shackling has on inmates
 3   proceeding pro se in civil cases and imposed the obligation to make an individualized
 4   determination there as well. Claiborne v. Blauser, 934 F.3d 885, 901 (9th Cir. 2019).
 5                  The right to an individualized determination of an essential governmental interest
 6   justifying physical restraint “applies whether the proceeding is pretrial, trial, or sentencing, with a
 7   jury or without.” United States v. Sanchez-Gomez, 859 F.3d 649, 661, 666 (9th Cir. 2017),
 8   overruled on other grounds in United States v. Sanchez-Gomez, 138 S.Ct. 1532 (2018). An
 9   individualized determination “respects our foundational principle that defendants are innocent
10   until proven guilty.” Id. at 661. This court’s Local Rule 401(c) provides a procedure for making
11   this individualized determination. If a shackling order is challenged in subsequent proceedings,
12   the court reviews the decision de novo, E.D. Cal. L. R. 401(d), as the court does here below.
13                          ii. De Novo Review of Shackling Decision
14                  In conducting its review, the court notes the record is scant, and the court is unable
15   to review any factual findings the magistrate judge made in reaching her shackling determination.
16   In any event, the parties agreed at hearing it is within this court’s power to “start from scratch.”
17                                  a.   Single Defendant Proceedings
18                  In hearings where a defendant appears alone, the factors to consider in deciding
19   whether to shackle are the nature and circumstances of the offense charged, particularly whether
20   it is a crime of violence, the weight of the evidence, the history and characteristics of the
21   defendant, and the circumstances of the defendant’s arrest. E.D. Cal. L. R. 401(c)(1)(D).
22                  While the court does not give undue weight to this factor to preserve the
23   presumption of innocence, factor (i), the nature and circumstances of the offense charged,
24   supports full shackling. Torres is charged with conspiracy to distribute narcotics. Although the
25   indictment alleges several coconspirators committed murder in furtherance of the Aryan
26   Brotherhood, Torres is not accused of any acts of violence in the instant proceeding. Indictment
27   ¶ 56. The violent acts attributed to Torres’ codefendants were allegedly to enforce the code of
28   conduct of the Aryan Brotherhood. Torres is alleged to be a member of the Mexican Mafia, not
                                                         5
        Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 6 of 9

 1   the Aryan Brotherhood, and although the government asserts the Mexican Mafia is similarly
 2   violent, that violence is not at issue in this proceeding. On the other hand, the government alleges
 3   Torres engaged in a sophisticated drug distribution conspiracy from within prison. Such acts
 4   necessarily involve the deliberate subversion of penal authority. Although Torres is not alleged to
 5   have engaged in violence in furtherance of the conspiracy, his alleged confederates are accused of
 6   multiple homicides in furtherance of the same conspiracy. Factor (i) thus supports shackling.
 7                  Again, without assigning undue weight, factor (ii), the weight of the evidence in
 8   the case is significant. The government cites several intercepted calls capturing Torres discussing
 9   obtaining kilograms of heroin with codefendant William Sylvester and a stash house raid
10   corroborating the trafficking activity. Opp’n to Shackling Mot. at 6. Factor (ii) also supports
11   shackling.
12                  Factor (iii), the history and characteristics of the in custody defendant, also
13   supports full shackling. Although Torres has not been disruptive or committed crimes of violence
14   in the recent past, he has been convicted of three crimes involving the killing or attempted killing
15   of another human being. Opp’n to Shackling Mot. at 7. His last conviction involved witness
16   intimidation, evidencing a propensity to subvert and undermine court proceedings. Mot. for
17   Video Teleconferencing, Ex. J, ECF No. 144-10. Torres has also accrued rule violations close in
18   time to the initial litigation of this motion while incarcerated for possession of a cellular
19   telephone, also showing a propensity to subvert prison discipline. Id.; Gov’t Suppl. Evid. Ex. C.
20   Although Torres states he “does not have any history of misconduct in the court” (Reply to
21   Shackling Mot. at 6), this misapprehends the scope of Local Rule 401(c)(1)(D)(iii). Rather, the
22   court is directed to consider the defendant’s history as a whole.
23                  Although factor (iv) may be considered, it is not particularly probative in this
24   situation. Torres asserts factor (iv) is inapplicable because he was in custody for a life sentence
25   when he was arrested on his current charges. Shackling Reply at 6. In other words, he had no
26   opportunity to demonstrate the “indicia of possible flight” this factor directs the court to consider.
27   It carries no weight here.
28   /////
                                                         6
       Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 7 of 9

 1                  Torres relies heavily on Spain v. Procunier, 600 F.2d 189 (9th Cir. 1979) in
 2   arguing against shackling. Shackling Suppl. Br. at 4-5. In Spain, a group of inmates at San
 3   Quentin brought a civil action challenging the prison’s practice of shackling them in neck chains
 4   for all movements outside their cells. Spain, 600 F.2d at 197. The Ninth Circuit found the trial
 5   court’s order barring use of the chains was justified, “not because neck chains are in themselves
 6   always cruel, but because their use on these plaintiffs for more than a 4 ½ year period was.” Id.
 7   In addition, the court noted “[t]he movement of prisoners outside the prison inherently presents a
 8   serious threat to their guards and the population at large.” Id. at 198. Spain is distinguishable
 9   because it does not address the use of shackles or other restraints in court proceedings at all.
10                                  b.   Multi-Defendant Proceedings
11                  In proceedings involving multiple codefendants, the court also must consider the
12   single-defendant factors enumerated in Local Rule 401(c)(1), as well as the total number of
13   defendants in the action, the U.S. Marshals staffing actually available to counteract any disruption
14   or untoward behavior, and the logistical disruption that might result from having numerous
15   defendants with varied restraint levels. E.D. Cal. L. R. 401(c)(2)(B)–(D).
16                  In hearings at which the other incarcerated defendants will appear, the total
17   number of defendants will be ten or more. See, e.g., Mot. for Video Teleconferencing, ECF No.
18   144. Marshals staffing at such hearings is significant even when the defendants are shackled.
19   Increasing the potential for disruption by allowing some defendants to be unshackled would
20   increase the Marshals staffing quotient commensurately. It is not clear the Marshals would be
21   able to absorb such a staffing increase. Allowing partial unshackling of some, but not all
22   defendants, would create a significant logistical challenge. Currently, the incarcerated co-
23   defendants sit together in the jury box when appearing together. If Torres were unshackled at the
24   hands, he would need to be separated from the other defendants, forcing Marshals to monitor both
25   his location in the courtroom and the other defendants in the box.
26                                  c.   Conclusion
27                  In total, the record supports a full shackling order for Torres under Local Rule 401.
28   The Local Rule is not the end of the inquiry, however. Torres asserts he suffers pain from the
                                                        7
       Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 8 of 9

 1   handcuffs and black box over his hands that prevents him from writing, taking notes or thinking
 2   clearly while representing himself. Shackling Mot. Reply at 2. The court notes Torres has not
 3   voiced these complaints at any hearing at which he’s appeared and has generally appeared
 4   focused and capable. The Supreme Court recognized in Deck that pain from shackles could
 5   impinge a defendant’s right to a meaningful defense. Deck, 544 U.S. at 631. The Deck Court
 6   expressed concerns about painful shackles’ interference with the defendant’s “ability to
 7   communicate” with his lawyer. Id. (citing Illinois v. Allen, 397 U.S. 337, 344 (1970)). The pain
 8   of shackles raises similar, and perhaps heightened concerns for a pro se defendant, who must not
 9   only watch often-unfamiliar proceedings, but participate. While the court denies the motion at
10   this time, it does so without prejudice to Torres’ refiling a motion for the unshackling of his
11   writing hand when appearing alone. Whether the court would grant such a motion would be
12   contingent on updated information on both his conduct in prison, his standby counsel’s ability to
13   take notes for him and other relevant factors at the time.
14                  When Torres appears with codefendants, the security concerns reflected in Local
15   Rule 401 outweigh Torres’ individual rights, and he is to remain fully shackled. See Deck, 544
16   U.S. at 631 (“We do not underestimate the need to restrain dangerous defendants to prevent
17   courtroom attacks, or the need to give trial courts latitude in making individualized security
18   determinations.”).
19                         iii. Due Process
20                  Torres also argues the magistrate judge issued her shackling order in violation of
21   procedural due process and Eastern District Local Rule 401. The rule states,
22                          (A) Prior to the commencement of initial appearances, the
                    Marshal shall make an individualized shackling recommendation for
23                  each prisoner. In connection with this recommendation, the Marshal
                    shall complete a written form (Prisoner Restraint Level Form) giving
24                  the recommendation regarding the level of restraint necessary, if any.
25                          (B) Once the Prisoner Restraint Level Form is completed by
                    the Marshal, and as soon as practicable, it shall be given to the Judge
26                  or Magistrate Judge presiding over the initial proceeding. The Court
                    may review the information on the Form, a Pre-Trial Service report,
27                  and any other information pertinent to shackling. The Court shall
                    then annotate on the form its determination regarding the appropriate
28                  restraint level. Unless it is not feasible, the Form shall be distributed
                                                          8
       Case 2:19-cr-00107-KJM Document 648 Filed 10/08/20 Page 9 of 9

 1                  to the defendant’s attorney and the Assistant United States Attorney
                    prior to hearing.
 2

 3   E.D. Cal. L.R. 401(c)(1).

 4                  Torres apparently never received the Prisoner Restraint Level Form. At the

 5   hearing, the lead Assistant United States Attorney stated he believed the form had been disposed

 6   of. The court’s own investigation determined the form had not been used, in this instance at least.

 7   This omission reflects noncompliance with the court’s own rules on shackling.

 8                  A district court’s noncompliance with its own local rules does not create a due

 9   process violation per se. United States v. Simmons, 476 F.2d 33, 35 (9th Cir. 1973). The court

10   violates due process when the defendant is prejudiced by its failure to apply the rules. Id. (citing

11   United States v. Jenson, 450 F.2d 1258, 1261 (9th Cir. 1971)).

12                  The purpose of Local Rule 401 is to provide for the individualized shackling

13   determination mandated by Deck, 544 U.S. at 631. Although the court notes the noncompliance

14   with Local Rule 401’s requirement of the Prisoner Restraint Level Form, Torres has not

15   demonstrated how this prejudiced him. Ultimately, he has received an individualized

16   determination as contemplated in the rule. He has not shown a due process violation.

17          III.    CONCLUSION

18                  For the foregoing reasons, defendant’s motion to order CDCR to release him from

19   administrative segregation is DENIED as moot. Defendant’s motion to “stop inhuman

20   shackling,” here construed as a motion for review of his shackling order, is DENIED without

21   prejudice to refiling for the limited purposes outlined above. Defendant’s shackling level will

22   remain “Fully Shackled.”

23                  This order resolves ECF No. 175 and ECF No. 204.

24                  IT IS SO ORDERED.

25   DATED: October 7, 2020.

26

27

28
                                                        9
